DETAILED ACTION
Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance:
The present invention is directed to a method detecting a sequence of suspect operations implemented in an interaction of a first distinct entity with said card, comprising detecting a sequence of operations that does not correspond to a sequence of operations of a fully performed bank transaction, and storing a corresponding status, called a suspect status, in the card, wherein detecting comprises detecting that not all of the operations of the fully performed bank transaction are implemented or detecting a halt in any one of the operations of the fully performed bank transaction; interacting by said card with a second distinct entity corresponding to an electronic payment terminal, and authenticating, by said card, said second distinct entity, said act of authenticating corresponding to an act of implementing a full transaction via said electronic payment terminal; and communicating, by said card, said stored suspect status to said authenticated second distinct entity.
The closest prior art of US 20090132852 A1 (“Sekiya”) discloses a method to detect a sequence of suspect operations implemented by smart card, store a corresponding status in the card and interact with a distinct entity. In addition, prior art of EP 2085921 A1 (“Yoshikawa”) discloses a method to communicate suspect status to the distinct entity.
However, the combination of the prior art singly nor in combination does not disclose detecting that not all of the operations of the fully performed bank transaction are implemented or detecting a halt in any one of the operations of the fully performed bank transaction in view of the specific combinations of the recited steps and functions in the claims. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZESHENG XIAO whose telephone number is (571)272-6627.  The examiner can normally be reached on 8:30-5 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick McAtee can be reached on (571) 272-7575.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-






/Z.X./Examiner, Art Unit 3685                                                                                                                                                                                                        
/PATRICK MCATEE/Supervisory Patent Examiner, Art Unit 3685